



COURT OF APPEAL FOR ONTARIO

CITATION: Elbehiry (Re), 2016 ONCA 693

DATE: 20160920

DOCKET: C61296

Gillese, Rouleau and Brown JJ.A.

IN THE MATTER OF:  MOHAMED ELBEHIRY

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ian McCuaig, for the appellant

Katie Doherty, for the respondent Crown

Gavin S. MacKenzie, for the Person in Charge of the
    Centre for Addiction and Mental Health

Heard: September 16, 2016

On appeal against the disposition of the Ontario Review
    Board dated, September 24, 2015.

APPEAL BOOK ENDORSEMENT

[1]

By disposition dated September 24, 2015, the appellant was discharged
    subject to conditions that included travel outside of Canada. He was given
    permission to travel to Egypt to visit his mother, who was ill, from September
    15, 2015 to October 31, 2015. He went to Egypt but has not returned.

[2]

As a consequence of his failure to return, when his annual review came
    on for hearing, the Board adjourned it because it had no information on the
    appellants current mental state due to his absence without leave. It then
    issued a warrant for his arrest.

[3]

The appellant has still not returned from Egypt. It will be readily
    apparent that this court does not have the necessary record to properly
    consider this appeal, due to the appellants own actions.

[4]

The appeal is dismissed.


